United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
BORDER PATROL/LAREDO SECTOR,
Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-153
Issued: July 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from an August 18, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his hearing loss claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained a ratable hearing loss in the
performance of duty.
FACTUAL HISTORY
On February 26, 2008 appellant, a 41-year-old supervisory border patrol agent, filed an
occupational disease claim (Form CA-2) for hearing loss in his left and right ears. He first
became aware of his condition and its relation to his employment on February 8, 2008.

Appellant attributed his hearing loss to exposure to gun fire at the Laredo Sector Shooting
Range, where he was employed as a firearms instructor. He alleged that, in his capacity as a
firearms instructor, he conducted daily shooting qualifications for border patrol agents from the
Laredo sector. Appellant reported that, on average, they qualified between 3 and 16 agents per
day on a variety of firearms. He alleged that, while attending supervisory leadership training, he
attended a class on continuation of pay and work-related injuries where he learned that he might
be able to file a workers’ compensation claim if he had in fact lost some of his hearing due to
exposure to sound of constant gun fire. Appellant also stated that he had never suffered any
known hearing problems or loss, but that “it appear[ed] from the audiograms that [he] [had] lost
some hearing in [his] left and right ears.” Further, he reported that he has regular physicals and
there have never been any noted problems with his hearing.
In support of his claim, appellant submitted an audiogram dated February 24, 2005 which
reflected testing at 500, 1,000, 2,000 and 3,000 cycles per second (cps) levels and showed the
following decibel losses: 20, 15, 10 and 10 in the right ear and 15, 15, 15 and 10 in the left ear.
Also submitted was an audiogram dated December 27, 2006 which reflected testing at 500,
1,000, 2,000 and 3,000 cps levels and showed the following decibel losses: 5, 10, 5 and 5 in the
right ear and 15, 10, 15 and 0 in the left ear.1
Appellant submitted evidence of his employment history, revealing that, prior to being
employed by the Federal Government, he worked in a variety of professions, some of which
were law enforcement related and some of which were not.
Appellant submitted no additional evidence in support of his claim, and by letter dated
March 3, 2008, the Office notified appellant that the evidence of record was insufficient to
support his claim. It requested that appellant submit detailed evidence concerning his
employment history, his hearing loss and other information concerning his claim.
Responding to the Office’s March 13, 2008 letter, appellant submitted a personal
statement, dated March 13, 2008. Appellant reported that from December 1984 through
November 1986 he was employed as a stacker/stocker at HEB Grocery Store, during which he
was exposed to average grocery store noise. From April 1987 through May 1990 he was
employed by Hobby Crafts, Etc. in sales. During this experience, appellant’s noise exposure
consisted of low to moderate traffic store noise produced by people shopping in the store. From
September 1990 through December 1992 he was employed as a security guard. Noise exposure
during this employment opportunity was produced by passing delivery vehicles and employee
vehicles at a checkpoint. From February through August 1993 appellant was employed by
Calhoun Electric during which time the only noise exposure he experienced was that produced
by a forklift. From August 1993 through December 1995 he was employed by the Bexar County
Sheriff’s Department as a jailer. During this experience, the noise exposure, other than the
voices of inmates, included gun fire from the once-a-year firearm qualifying tests. Finally, from
1

The record reflects that the actual values for the decibel losses in the left ear were 15, 10, 15 and -5. However,
for purposes of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.), if
the values for a given frequency have a negative value, (e.g., -5 decibels) the level should be taken as 0 decibels.
A.M.A., Guides 247 (5th ed. 2001). Pursuant to the A.M.A Guides, then, for purposes of this analysis, the -5 decibel
loss value was rounded to zero. See note 11, infra.

2

January 1996 to present day, appellant has been employed as a border patrol agent. From
January 2005 through March 2007, he was employed as a firearms instructor with the U.S.
Border Patrol Academy and his noise exposure consisted of that produced by gunfire on the
range. Appellant reported that his date of last exposure to hazardous noise at the Laredo Range
was the last week of March 2007 when his detail as a firearms instructor ended. His date of last
exposure for his firearms instructor detail to the U.S. Border Patrol Academy was mid
August 2007.
The Office referred appellant, together with a statement of accepted facts, to Dr. Paul W.
Loeffler, a Board-certified otolaryngologist, for a second opinion evaluation. By medical report
dated July 28, 2008, Dr. Loeffler reported that appellant had normal hearing. He noted that,
although he detected one slight drop at 4,000 cps in appellant’s right ear, this loss was still within
normal limits. Dr. Loeffler diagnosed appellant with tinnitus and reported that there was no
sensorineural hearing loss present, as confirmed by an audiogram. An audiogram dated July 28,
2008 reflected testing at frequency levels of 500, 1,000, 2,000 and 3,000 cps and revealed
hearing losses in the right ear of 10, 15, 10 and 15 respectively.
Testing for the left ear at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed
hearing losses in the left ear of 10, 10, 5 and 10 respectively.
Dr. Loeffler found no ratable hearing loss but factoring in the presence of tinnitus, added
five percent to produce a total value of five percent binaural hearing loss.
By letter dated July 31, 2008, the Office requested the district medical adviser review
Dr. Loeffler’s report concerning maximum date of improvement and the total percentage of
impairment.
By report dated August 7, 2008, the district medical adviser, after reviewing the
statement of accepted facts and Dr. Loeffler’s July 28, 2008 report, concluded that there was no
ratable hearing loss. The district medical adviser noted that appellant’s date of maximum
improvement was July 28, 2008 and that applying the A.M.A., Guides, (5th ed.), to Dr. Loeffler’s
medical report, revealed that appellant had zero percent binaural hearing loss. He did not
reference the tinnitus findings by Dr. Loeffler.
By decision dated August 18, 2008, the Office accepted appellant’s claim for payment of
medical benefits but denied appellant’s claim for schedule award benefits because the evidence
of record established that appellant sustained no ratable hearing loss attributable to his federal
employment.2

2

The Board notes that appellant submitted additional evidence consisting of a medical note dated July 28, 2008.
The Board may not consider evidence for the first time on appeal which was not before the Office at the time it
issued the final decision in the case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued
January 7, 2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was before the Office at
the time of its final decision.) As this medical note was not part of the record considered by the Office, the Board
may not consider it for the first time on appeal.

3

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.3 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides (5th ed. 2001) as the appropriate standard for evaluating schedule losses.4 Effective
February 1, 2001, schedule awards are determined in accordance with the A.M.A., Guides (5th
ed. 2001).5
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.6 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.7 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.9
Tinnitus in the presence of unilateral or bilateral hearing impairment may impair speech
discrimination. Therefore, the A.M.A., Guides allow up to five percent additional for tinnitus in
the presence of measurable hearing loss if the tinnitus impacts the ability to perform activities of
daily living.10
ANALYSIS
The Office medical adviser applied the Office’s standardized procedures to the
February 28, 2008 audiogram obtained by Dr. Loeffler. According to the Office’s standardized
procedures, testing at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed hearing losses
in the right ear of 10, 15, 10 and 15 respectively. These totaled 50 decibels which, when divided
3

The Act provides that, for complete or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
4

20 C.F.R. § 10.404 (2006).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

6

A.M.A., Guides 250 (5th ed. 2001).

7

Id.

8

Id.

9

Id.

10

Id.

4

by 4, produced an average hearing loss of 12.5 decibels. The average of 12.5 decibels when
reduced by 25 decibels (the first 25 decibels are discounted as discussed above), equals 0 and
which, when multiplied by the established factor of 1.5 produced a 0 percent hearing loss in the
right ear.
Testing for the left ear at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed
hearing losses in the left ear of 10, 10, 5 and 10 respectively. These totaled 35 decibels which
when divided by 4, produced an average hearing loss of 8.75 decibels. The average hearing loss
of 8.75 decibels, when reduced by 25 decibels (the first 25 decibels are discounted as discussed
above), equals 0 which, when multiplied by the established factor of 1.5 produced a 0 percent
hearing loss in the left ear.
The district medical adviser then calculated appellant’s binaural hearing loss. The zero
percent hearing loss for the right ear, when multiplied by five, yielded a product of zero. The
zero percent loss was then added to the zero percent hearing loss for the left ear to obtain a total
of zero. The zero percent loss was then divided by six, in order to calculate a binaural hearing
loss of zero percent.
The Board finds that there was no ratable hearing loss attributable to his federal
employment.11 Dr. Loeffler improperly factored in tinnitus, by adding an additional five percent,
to arrive at a five percent binaural hearing loss.12 The Board has held, however, that a claimant
is not entitled to a schedule award for tinnitus if there is no ratable hearing loss under the
standards set forth in the A.M.A., Guides.13 As appellant has no ratable hearing loss
Dr. Loeffler’s calculation was incorrect and appellant is not entitled to an award for his bilateral
tinnitus.
Therefore, the Office properly denied appellant’s schedule award claim based upon the
medical evidence in the record.
CONCLUSION
Appellant has not established that he sustained a ratable hearing loss in the performance
of duty.

11

As a preliminary matter, the Board notes that if an audiogram is prepared by an audiologist it must be certified
by a physician as being accurate before it can be used to determine the percentage of hearing loss. Joshua A.
Holmes, 42 ECAB 231, 236 (1990). Neither of the audiograms appellant submitted were certified by a physician as
being accurate and therefore they are of little probative value.
12

Tinnitus in the presence of unilateral or bilateral hearing impairment may impair speech discrimination.
Therefore, the A.M.A., Guides allow up to five percent additional for tinnitus in the presence of measurable hearing
loss if the tinnitus impacts the ability to perform activities of daily living. A.M.A., Guides 246.
13

See Juan A. Trevino, 54 ECAB 356, 358 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

